I
would like to add Romania’s voice to those who have
warmly congratulated His Excellency Mr. Jan Eliasson
on his election to the important position of President of
the General Assembly. We wish him every success and
assure him of our full support.
For Romania, the political debates at the sixtieth
session of the General Assembly have special
significance; during this session, we shall celebrate 50
years of presence and active participation in the
common efforts of the United Nations for peace,
security and sustainable development, to help
populations in distress and to promote human rights. It
is uncontestable that the present international situation
requires not only that we take a hard, critical look at
reality but also that we have the strength to take
responsible decisions and strong measures, both
politically and at the institutional level, to ensure that
the United Nations will be capable of meeting the
challenges of the twenty-first century and that it will
continue to play an important role in the service of the
greater good.
(spoke in English)
Romania aligns itself fully with the statement
delivered at the 9th plenary meeting by Foreign
Secretary Jack Straw of Great Britain on behalf of the
European Union. In my address I will, therefore, only
complement the key points already made there on the
challenges of reform. We can be proud of where the
Union stands today on the global scene and of its
United Nations record.
By no means is this just another general debate at
the start of a new session of the General Assembly. We
are called upon to rise to the responsibility enunciated
at the High-level Plenary Meeting of the General
32

Assembly, which preceded these debates. There, heads
of State or Government committed all of us, through
the 2005 World Summit Outcome (resolution 60/1), to
continue the efforts to reform our Organization. It is
now in our hands to implement our leaders’ decisions
and make the most of them.
Against this backdrop, I wish to commend
Mr. Jean Ping, President of the General Assembly at its
fifty-ninth session, for the outstanding work he has
done over the past few months, together with his
facilitators, and for the way he conducted the
negotiations. It was a difficult process, but I believe
that we have a document with which we can be
satisfied. Many aspects still need further elaboration,
but the General Assembly is ready to work on them
under the skilful guidance of the current President,
Mr. Jan Eliasson.
The United Nations should continue to
accomplish multilayered objectives and to function as a
complex, effective organization. That is the spirit of
the deliberations conducted by our heads of State or
Government and of the decisions they took.
Much thus remains to be done in relation to the
mandate and responsibilities of the First Committee.
Debates on international security are still dependent on
arrangements put in place during the cold war.
Unfortunately, almost all multilateral negotiating
forums seem complacent in their conservatism. Yet we
all agree that, given those premises, it is difficult to
advance the political dialogue and to set new priorities.
We need a new dynamic, anchored in a genuine
reform process. It has to be tailored to respond
effectively to the most ominous threats to international
peace and security: terrorism and the proliferation of
weapons of mass destruction. It has to be truly relevant
to our needs and has to produce equal dividends for all
in a system based on the concept of collective security.
Success in the area of development calls for
broad solidarity in international economic relations.
Romania has gradually increased its contribution
towards resolving global development issues. And
accession to the European Union will make Romania a
member of the world’s largest donor community. The
United Nations must develop and strengthen its
capacity to effectively protect and promote human
rights and fundamental freedoms, by upholding the
concept of a “responsibility to protect”, which calls for
an international response in cases where a State is
unable or unwilling to discharge its primary function of
protecting the life, property and fundamental rights of
its own citizens.
This imperative is convincingly illustrated by the
fact that, over the past 15 years, we have witnessed
how a number of internal conflicts, which frequently
had started as separatist movements, have evolved to
achieve “frozen conflict” status. These conflicts have
become breeding grounds for egregious violations of
human rights and abuses, targeting the most vulnerable
categories, such as women, children and persons
belonging to various minorities.
It serves no purpose to debate an ambitious
policy agenda unless we have an effective United
Nations system adapted to the new realities of a
changing world. Years after the end of the cold war, the
United Nations is still struggling to make the transition
from an organization characterized by ideological
differences to one actively responding to pressing
operational challenges. Institutional change is an
absolute prerequisite for successful policy results.
One of the main problems besetting the
Organization could, unfortunately, end up by being
perpetuated — that is, increasingly high expectations
and demands, without adequate resources and
appropriate managerial tools.
At a time when some are calling into question the
relevance of our Organization and when we have had
to cope recently with a succession of revelations about
mismanagement, we, the Secretariat and Member
States together, need to act resolutely to ensure the
efficiency and credibility of the United Nations by
improving administrative performance, establishing
viable mechanisms for the responsibility and
accountability of the Secretariat, strengthening audit
and oversight functions and endowing the Secretary-
General with the authority and flexibility needed to
manage effectively the mandates entrusted to him by
the membership.
For Romania, like other United Nations
Members, the Security Council has continued to be the
body that monitors international relations with regard
to critical issues that pose a threat to regional and
global peace. It is highly commendable that the
Security Council has assumed the leading role in
establishing early warning and resolve as the
cornerstones of the United Nations and the
33

international community’s approach to the full range of
new threats to international peace and security.
With over 2,000 peacekeepers on duty around the
world, Romania is a major contributor and a significant
investor in a wide range of United Nations-mandated
and United Nations-authorized operations; we
therefore have a very high stake in their successful
outcome.
Romania’s stance has consistently been that
protection against security threats means more than just
taking a stand at one’s own border; we have to go
where those challenges originate and approach them
with resolute action and sustained investment. This is
part of the rationale for Romania’s joint endeavours
with partners and allies in shouldering stabilization and
reconstruction in Iraq and Afghanistan. In both
countries, elections are happening, following the
tremendous dedication and painstaking efforts of,
above all, the people of those countries, and also
because of a steadily engaged international community.
Romania is carrying her share of this burden all the
way through the process.
Since 9/11, the international edifice, as well as
our common values of peace and security, have been
badly shaken by an unprecedented surge of terrorist
activity. Romania was among the first countries to
embark on efforts undertaken globally, as well as
regionally, to combat this scourge. From that day on,
we have constantly been at the forefront of the fight
against terrorism, on the ground and through our active
participation in the process of shaping successive
initiatives in different forums.
Furthermore, Romania has carried out her
specific contribution to international counter-terrorism
efforts as an elected member of the United Nations
Security Council by assuming, inter alia, the
chairmanship of the Committee established pursuant to
resolution 1540 (2004) on the non-proliferation of
weapons of mass destruction.
Romania has already advanced to the ratification
stage of the 12 relevant international conventions
adopted in this area and has transposed important parts
of their provisions into its national legislation. I am
proud to inform delegates that, on 14 September, my
President signed the International Convention for the
Suppression of Acts of Nuclear Terrorism, which was
adopted by the General Assembly on 13 April 2005.
Romania shares the European Union (EU) stand on the
urgency of adopting of a comprehensive convention on
international terrorism during the sixtieth session of the
General Assembly.
Our crucial aim is to see the day when the
international community is able to address each and
every security challenge, no matter where, by better
pooling existing resources and capabilities.
We were pleased to see recognition given in the
Summit Outcome (resolution 60/1) to the important
contribution that regional organizations have made to
peace and security.
The heads of State and Government expressed
their support for a stronger relationship between the
United Nations and regional organizations, under
Chapter VIII of the Charter. They resolved to expand
this dimension of the new architecture of international
peace and security through formalized agreements
between the respective secretariats and, as appropriate,
the involvement of regional organizations in the work
of the Security Council.
Romania’s particular experience in South-Eastern
Europe and the Black Sea area indicates that, in such
cases as conflict management and in handling
responses to transnational threats, regional action
reinforced by meaningful cooperation between the
United Nations and regional organizations is decisive.
In the Balkans, the way in which the Kosovo
issue will be addressed over the coming months is
going to be crucial for the overall prospects for lasting
stability, integration and prosperity for the whole
region. The United Nations-led policy of standards in
Kosovo has improved the situation in the region. The
probability of violence and conflict is lower now than
in the past, and we can start looking more confidently
towards the future. However, the job is not yet done.
Serbs and other ethnic communities in Kosovo still
fear for their security and cannot live normal lives.
There are also too many who are still waiting to return
to their homes. Therefore, the comprehensive
implementation of standards must continue, with
thorough consideration given to securing and
protecting normal relations between ethnic
communities, as well as to the rights and freedoms of
all people from Kosovo. No one will be able to refer
realistically to stability and a political settlement in the
region, as called for in United Nations Security
Council resolution 1244 (1999), until such a
foundation is achieved.
34

East of Romania, in the wider Black Sea area,
development is hampered by a lack of overall security
and stability. I am referring particularly to the
situations of protracted conflict in the region, frozen in
a state of uncertainty and disregard for international
law and scrutiny. Besides their negative impact on
development and political normalcy, these conflict
areas also spread modern maladies in the
neighbourhood, such as organized crime, illegal arms
and drug trafficking, trafficking in human beings, and,
not least, terrorism. The States of the region have to
rise to meet these challenges together. They will not be
able to do so without close cooperation. They need
strong partners, strategic vision and a coherent, more
comprehensive approach. It is clear that we have to
find something better and more sustainable than trying
to put these conflicts in the freezer for decades or
years. In order to ensure the benefits of stability in the
wider Black Sea area for all involved, the best way is
to work towards making the logic of cooperation
prevail.
In November, Romania will take up the
chairmanship of the Black Sea Economic Cooperation
pact. In this capacity, Romania will try to encourage all
players in the region to think strategically in the
common interest and overcome the burden of these
protracted conflicts so as to maximize the region’s
economic and social potential. Also, given the world’s
interdependence, the States of the region need a United
Nations that has closer links to regional structures and
that can enhance, in turn, the effectiveness of joint
action.
However we characterize the 2005 World Summit
Outcome — as a blueprint or a road map — it is
beyond a doubt that United Nations reform is still a
work in progress. As far as Romania is concerned, we
stand ready to join the presidency and all Member
countries in endeavours to prepare the United Nations
to meet the heavy demands placed on multilateral
cooperation in the twenty-first century.